 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDGroendyke Transport,Inc. and Raymond W. Tamplen,Petitioner and Southern Conference of Teamsters.Case 16-RD-564August 3, 1973DECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Irene Hammond.Briefswere filed by the Employer and the Union.Pursuant to Section 102.67 of the National Labor Re-lations Board Rules and Regulations and Statementsof Procedure,Series 8, asamended, this case wastransferred to the National Labor Relations Board fordecision.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union, Southern Conference of Teamsters,is the representative of certain employees of the Em-ployer, and is a labor organization within themeaningof the Act.3.For reasons set forth below, we conclude that noquestion affecting commerce exists concerning therepresentation of employees of the Employer withinthe meaningof Section 9(c)(1) of the Act.The Petitioner seeks to decertify the Union as thecertified bargaining representative of all the employ-ees inan appropriate unit.' The Union contends thatthe petition should be dismissed as untimely becauseithas not been given a full year of bargaining sincecertification. The Employer contends that there hasbeen a full year of bargaining, and that the petition istherefore timely.The Union was certified on February 24, 1969, asthe exclusive bargaining representative for the em-ployees in the unit involved herein. On March 13,1970, the Board issued a Decision and Order which1The unit consists of all drivers, owner drivers, regular part-time drivers,and regularpart-time owner drivers employed at the Employer's terminallocated inIrving, Texas, excludingall terminal managers,dispatchers, me-chanics, servicemen,office clericals, casual part-time drivers,casual part-time owner drivers,all other employees, guards and supervisors as definedin the Actrequired that the Employer bargain, upon request,with the Union and further provided that, "For thepurpose of determining the duration of the certifica-tion the initial year of certification shall be deemed tobegin on the date the Respondent commences to bar-gain in good faith with the Union as the recognizedexclusive bargaining representative in the appropriateunit." 2The Employer and the Union conducted their firstbargaining session on November 30, 1971. The nextbargaining sessions were conducted on February 10and 11, 1972.' Meetings scheduled to be held on May4 and 5 were canceled by the Union's counsel due tohis court duties. On June 19, a decertification petitionin Case 16-RD-557 was filed. In view of the filing ofthat petition the Employer notified the Union thatcontract negotiations should be deferred until theBoard ruled upon the decertification petition. OnJune 28 the Regional Director dismissed the decertifi-cation petition as untimely. On July 7 the Employer,although not the party filing the petition, requestedreview of the Regional Director's dismissal. This re-quest for review was rejected by the Board since underthe Board's Rules and Regulations the Employer hadno standing to seek review of the dismissal of thedecertification petition.By letter dated July 12, the Employer suggested atentative date for further negotiations. A meeting washeld on September 7, and the parties subsequentlyagreed to meet on November 21 and 22. However, thepetition in this case was filed on November 7, and onNovember 14 the Employer notified the Union that itwould, therefore, be inappropriate to conduct furthernegotiations.We find, in accord with our earlier decision,' thatthe certification year commenced on November 30,1971, because bargaining by the parties began on thatdate. The petition in this case was filed on November7, 1972, within the certification year, when the Unionhad not had the full year of bargaining to which it wasentitled. Accordingly, we shall dismiss the instant de-certification petition as not timely filed.ORDERIt is hereby ordered that the petition be, and it hereby is,dismissed.2Groendyke Transport, Inc,181 NLRB 683, 685, enfd 438 F 2d 981 (C A5), cert denied 404 U S 8277All dates hereinafter are in 1972 unless otherwise indicated4Groendyke Transport, Inc, supra205 NLRB No. 67